Citation Nr: 0126651	
Decision Date: 11/21/01    Archive Date: 11/27/01	

DOCKET NO.  00-18 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability evaluation for compensation 
purposes based on individual unemployability due to service-
connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran retired, after more than 20 years of active 
service, in January 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are diabetes 
mellitus, evaluated as 40 percent disabling, chronic 
obstructive pulmonary disease, evaluated as 30 percent 
disabling, status post L4-5 diskectomy for herniated nucleus 
pulposus, evaluated as 20 percent disabling, and bilateral 
hearing loss, evaluated as noncompensably disabling; his 
combined service-connected evaluation is 70 percent.  

2.  It is demonstrated that the veteran is, as a sole result 
of his service-connected disabilities, precluded from all 
forms of substantially gainful employment consistent with his 
education and prior work history.  


CONCLUSION OF LAW

The criteria for a total rating for compensation purposes 
based on individual unemployability have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.340, 3.341, 4.16, Part 4 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board observes that the VA's duty to assist 
claimants has recently been reaffirmed and clarified.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001).  See also 
recently published regulations at 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159), promulgated pursuant to the enabling 
statute.  The veteran has been afforded VA examinations and a 
personal hearing.  It does not appear that an examination has 
been accomplished that would permit evaluation of the 
veteran's service connected bilateral hearing loss, however.  
While some VA treatment records have been obtained, the 
veteran testified, during his personal hearing in August 
2001, that he had received VA treatment as recently as the 
month before, including descriptions of testing that may be 
nerve conduction velocity and/or EMG testing.  These 
treatment records would be relevant in reaching the current 
determination and are presumed to be a part of the record on 
appeal before the Board, even though they are not currently 
contained in the veteran's claims file.  Remand would 
normally be required to obtain these records, but in light of 
the Board's determination herein, allowing the veteran's 
appeal, remand at this time would not result in any 
additional benefit to the veteran and would only delay the 
grant of his claim.  Therefore, the Board concludes that, to 
the extent required, the VCAA has been complied with.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disabilities at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disabilities adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's service-connected disabilities are diabetes 
mellitus, evaluated as 40 percent disabling, chronic 
obstructive pulmonary disease, evaluated as 30 percent 
disabling, status post L4-5 diskectomy for herniated nucleus 
pulposus, evaluated as 20 percent disabling, and bilateral 
hearing loss, evaluated as noncompensably disabling.  The 
veteran's combined service-connected disability rating is 
70 percent.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less that total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, such disability shall be 
ratable at 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
as 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16.  Thus, the veteran meets the percentage criteria for 
the assignment of a total rating based upon individual 
unemployability.  

The report of a January 1999 VA orthopedic examination, 
together with X-ray, reflects that the veteran has 
degenerative disc disease, predominantly at L4-5.  The 
diagnoses include post diskectomy and degenerative joint 
disease of the lumbosacral spine with loss of function due to 
pain and it was the examiner's opinion that the veteran was 
unemployable for some jobs, but perhaps could find a 
sedentary job.  

The report of a January 1999 VA general medical examination 
reflects that the veteran required insulin twice per day with 
no end-organ changes and normal kidney function.  There was 
some neuropathy with paresthesia of the feet and loss of 
sensation to soft touch below the ankle.  The impression also 
included laminectomy of the lower back with chronic pain and 
dysfunction and chronic obstructive pulmonary disease with 
some shortness of breath on moderate exertion at perhaps one 
block or one flight of stairs and early morning cough.  The 
report of December 1998 VA pulmonary function testing 
indicates that the veteran's FEV-1 was 38 percent.  

A review of pulmonary function testing reflects that a 
January 1989 service report indicates an FEV-1 of 50 percent.  
A February 1995 VA pulmonary function testing report reflects 
an FEV-1 of 73 percent and a September 1997 VA pulmonary 
function testing report reflects an FEV-1 of 44 percent.  
While it is noted that a September 1997 VA treatment record 
indicates that the veteran was injured in a motor vehicle 
accident in 1995, with right hemidiaphragm versus 
diaphragmatic paralysis and a November 1998 private treatment 
record indicates that the veteran had marked elevation of the 
right hemidiaphragm compatible with his history of paralysis 
of the right hemidiaphragm, the current competent medical 
evidence does not associate any deficiency found on pulmonary 
function testing with right hemidiaphragm paralysis, but 
rather associates deficiency with the veteran's 
service-connected chronic obstructive pulmonary disease.  
Further, while the veteran's FEV-1 has fluctuated over the 
years, there is a reduction shown between September 1997 and 
December 1998, with no competent evidence indicating that 
this would be attributable to other than the veteran's 
chronic obstructive pulmonary disease, as well as the current 
findings not being inconsistent with the January 1989 service 
report which described the veteran as having severe 
obstruction at that time.  

The record reflects that the veteran has occupational 
experience in motor vehicle repair and that he has two years 
of college training in automotive, which he indicated during 
his personal hearing was to enable him to be able to work on 
current electrical systems, and he has also reported 
occupational experience as being a manager of a country club.  

With consideration of the severity of the veteran's 
service-connected chronic obstructive pulmonary disease, as 
well as the limitations placed upon him by his 
service-connected back disability and his diabetes mellitus, 
the Board concludes that a preponderance of the evidence 
supports a finding that the veteran is unable to work in any 
employment requiring exertion beyond sedentary as a result of 
his service-connected disabilities.  With consideration of 
his educational and occupational experience, as well as the 
severity of his chronic obstructive pulmonary disease, as 
reflected in pulmonary function testing showing an FEV 1 of 
38 percent, see 38 C.F.R. Part 4, Diagnostic Code 6604 
(2001), the Board concludes that the evidence is in equipoise 
with respect to whether the veteran's service-connected 
disabilities prevent him from being able to perform any 
occupation in a substantially gainful manner.  In resolving 
all doubt in the veteran's behalf, the veteran is unable to 
secure or follow a substantially gainful occupation because 
of his service-connected disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16, and Part 4.  


ORDER

A total disability rating based on unemployability due to 
service-connected disabilities is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

